Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                             Nos. 04-13-00727-CR & 04-13-00728-CR

                                         Jerry Paul ROSE,
                                             Appellant

                                              v.
                                   The STATE of TexasAppellee
                                      The STATE of Texas,
                                            Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court Nos. B09-410 & B09-540
                           Honorable M. Rex Emerson, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 9, 2014

AFFIRMED

           In 2010, Jerry Paul Rose was placed on eight years deferred adjudication community

supervision for aggravated assault with a deadly weapon and eight years community supervision

for possession of a controlled substance in a drug-free zone. In 2013, Rose pled true to committing

four additional criminal offenses among other violations of the terms of his community

supervision. Rose’s guilt was adjudicated, his community supervision was revoked, and he was

sentenced to consecutive sentences of ten years and eight years imprisonment. Rose’s court-

appointed attorney filed a brief containing a professional evaluation of the record in accordance
                                                                    04-13-00727-CR & 04-13-00728-CR


with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeals have no merit.

Counsel provided Rose with a copy of the brief and informed him of his right to review the record

and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Rose

did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeals are frivolous and

without merit. The judgments of the trial court are affirmed. Appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Rose wish to seek further review of this case by the Texas Court

of Criminal Appeals, Rose must either retain an attorney to file a petition for discretionary review

or Rose must file a pro se petition for discretionary review. Any petition for discretionary review

must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date the

last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP.

P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                -2-